Examiner's Statement of Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 01/26/2022 adding new Claim 19 and amending Claims 1, 3, 4, 6, and 9 – 18.


Drawings
Replacement Figs. 4 and 11 were received on 01/26/2022.  These drawings are acceptable.


Allowable Subject Matter
Claims 1 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent apparatus Claim 1, prior art fails to teach in combination with the other limitations of the claim, “…at least one cover part (3 – Figs. 4 and 7) which at least partially covers an outside of the casing part (4 – Figs. 1A and 1B), and at least one connecting element (6 – Figs. 4 and 7, 112(f) interpretation as the structures of Paras. [0083] – [0085] and equivalents.) via which the at least one cover part (3 – Figs. 4 and 7) is fixed relative to the casing part (4 – Figs. 1A and 1B) and which compensates for different thermal expansions (shown in Figs. 1A and 1B) of the casing part (4) and the at least one cover part (3), wherein the at least one connecting element Claims 2 - 16 depends from Claim 1 and are in condition for allowance for the same reasons.


    PNG
    media_image1.png
    548
    578
    media_image1.png
    Greyscale

Claim 17, prior art fails to teach in combination with the other limitations of the claim, “…a casing part (4) of a core engine (Fig. 11) of the engine assembly, circumferentially surrounding the core engine, with respect to a central axis (M) of the core engine, and extending axially along the central axis (M), Filed: February 11, 2020at least one cover part (3 – Figs. 2 and 6) which at least partially covers an outside of the casing part (4), and extends circumferentially around the casing part (4), and at least one connecting element (5 – Figs. 2 and 6, 112(f) interpretation as the structures of Paras. [0077] – [0082] and equivalents.) via which the at least one cover part (3) is fixed relative to the casing part (4) and which compensates for different thermal expansions (shown in Figs. 1A and 1B) of the casing part (4) and the at least one cover part (3), the at least one connecting element (5) including an expansion portion (50) configured for compensating for the different thermal expansions, the expansion portion (50) including a channel depression (500) extending in a circumferential direction and being U-shaped in cross-section, pointing radially inward or outward relative to the central axis”.  Claim 19 depends from Claim 17 and is in condition for allowance for the same reasons.

    PNG
    media_image2.png
    341
    484
    media_image2.png
    Greyscale

Claim 18, prior art fails to teach in combination with the other limitations of the claim, the above mentioned limitations of Claims 1 and 17 which are recited in Claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/LORNE E MEADE/Primary Examiner, Art Unit 3741